Citation Nr: 1235795	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-17 755A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a service-connected back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from September 1980 to November 1985. 

The Veteran is in receipt of a 100 percent schedular evaluation for PTSD, effective in June 2004.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Augusta, Maine.  The RO in New York, New York certified this claim to the Board for appellate review.  

The Board remanded this claim to the RO for additional action in January 2009, September 2009 and June 2011.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.


FINDINGS OF FACT

1.  The Veteran has degenerative disc disease of the lumbar and thoracic spine, the effects of which are distinct in each spinal segment.

2.  The Veteran's lumbar spine disability manifests as limitation of motion, but not forward flexion limited to 30 degrees or less or ankylosis, with pain and spasms.

3.  The Veteran's thoracic spine disability manifests as tenderness over the midthoracic region, pain radiating to the chest, spasm, guarding, decreased sensation on the left, difficulty reaching, a lack of stamina, weakness and fatigue.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for entitlement to an initial, separate 10 percent rating for degenerative disc disease of the thoracic spine are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 
Note (2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on his claim by letters dated November 2004, October 2009 and June 2011.  These letters satisfy the content requirements noted above.  The RO notified the Veteran of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  The RO also identified the evidence it had requested and/or received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified their source, but that it was the Veteran's responsibility to ensure VA's receipt of this and any other pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent some of the notice letters after initially deciding the Veteran's claim; they are thus untimely.  The RO cured this timing defect by readjudicating this claim in a supplemental statement of the case issued in April 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO tried to secure and associate with the claims file all of the evidence the Veteran identified as being pertinent to his claim, including post-service VA and private treatment records and information from the Social Security Administration (SSA).  In certain cases, however, the Veteran did not respond to requests for authorization to release his treatment records, hindering the RO's ability to assist the Veteran further.  The RO also afforded the Veteran VA spine examinations, during which examiners discussed the severity of the Veteran's back disability.  

Analysis

The Veteran seeks a higher initial rating for his back disability.  He claims that the 20 percent rating assigned this disability does not accurately reflect the severity of his back symptoms.  According to his initial application for compensation, an undated written statement he submitted sometime after December 2006, and other written statements he and his representative submitted in January 2007, January 2008, January 2009, July 2009, April 2011 and July 2012, he has experienced constant, severe back pain and spasm in his low and mid back since 1983, when he injured his back aboard ship.  

The Veteran alleges that he is almost bedridden secondary to his back disability and, although pain medication allows him to function, it interferes with his sleep and renders him unemployable.  He claims that his back disability has worsened since 2004 and now results in radiating pain down both arms and legs, which leaves him numb and increases with prolonged sitting and reaching, limitation of motion, a lack of endurance, and spasm on extreme forward flexion.  He asserts that this disability necessitates the occasional use of a cane. The Veteran has submitted statements from fellow servicemen confirming an in-service back injury and discussing multiple incidents of in-service abuse, but not addressing the severity of the Veteran's back disability.  These submissions are not generally relevant to the issue of the severity of his back disorder. 

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code (DC), any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.
The RO has evaluated the Veteran's low back disability as 20 percent disabling pursuant to DC 5237, which governs ratings of lumbosacral or cervical strain.  This DC is to be rated according to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula).  

Also applicable to this case is DC 5243, which governs ratings of intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated under either the general rating formula or the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).

According to the general rating formula, a 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2011).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, Note (1) (2011).

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 20 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2011).

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2011).  

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the adjudicator is to rate each segment on the basis of incapacitating episodes or under the general rating formula, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, DC 5243, Note (2) (2011).  

Normal ranges of motion of the thoracolumbar spine include: extension from 0 to 30 degrees; flexion from 0 to 90 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).

The evidence of record establishes that the Veteran's lumbar spine disability picture does not more nearly approximate the criteria for an initial rating in excess of 20 percent under any applicable DC.  The Veteran's lumbar spine disability manifests as limitation of motion, but not forward flexion limited to 30 degrees or less or ankylosis, with pain and spasms.   

However, the evidence also establishes that the Veteran's thoracic spine disability picture more nearly approximates the criteria for an initial, separate 10 percent rating under the general rating formula.  The Veteran has degenerative disc disease of the thoracic spine as well as the lumbar spine, the effects of which are distinct in each spinal segment.  As previously indicated, the Veteran's lumbar spine disability manifests as limitation of motion, but his thoracic spine disability manifests as tenderness over the midthoracic region, pain radiating to the chest, spasm, guarding, decreased sensation on the left, difficulty reaching, a lack of stamina, weakness and fatigue.

As alleged, according to the medical evidence of record, the Veteran has been reporting pain in all segments of his back since he injured it during service.  Following discharge, including during a November 1997 VA examination, private outpatient treatment visits dated since 1992 and VA outpatient treatment visits dated since 1997, he described pain in the lumbar region as manifesting occasionally and in the thoracic and cervical regions as manifesting constantly.  He also described the pain as radiating to the left arm and left leg and associated left leg numbness.  

The Board notes that the Veteran's cervical spine disability is not service connected - therefore, from this point forward and despite the fact that the Veteran often discussed all three segments of his spine when seeking treatment, the Board will focus solely on the lumbar and thoracic segments of his spine and the symptoms medical professionals attributed to those segments.

During the 1990s, medical professionals noted that the Veteran had had physical therapy and used a TENS unit and medication, but still had flare-ups of back pain, limitation of motion with pain (in 1997 characterized as "marked" during flare-ups), lumbar-paravertebral spasm and left lower extremity parasthesis.  



In June 1997, a private physician noted lumbar radiculopathy, but indicated that the Veteran's most severe symptoms were in the thoracic spine with radiating pain to the left chest.  In November 1997, a VA examiner found the Veteran severely disabled with decidedly diminished employability secondary to a nonservice-connected cervical spine disability and service-connected low back pain with left lower extremity parathesis.  Prior to that time, the Veteran reportedly worked as an electrical mechanic with heavy machinery, but because of his back was forced to become a lower-paid computer network analyst.  X-rays and computer tomography scans conducted from the 1990s to 2001 showed no abnormalities of the lumbosacral spine, but degenerative disc disease and facet arthrosis at T9-10.

During VA and private outpatient treatment visits dated in 2004, the Veteran reported intermittent mid back pain, tenderness and decreased motion and a nurse and physicians confirmed tenderness around the mid-thoracic area and an increase in pain on rotation.  Testing revealed mild degenerative disc disease and stenosis of the lumbar spine.

In 2004, the Veteran also reported that he was very upset that magnetic resonance imaging had not yet been conducted as his thoracic spine complaints were the most significant.  His physician thus ordered such testing, which, in contrast to prior testing, revealed no abnormalities.  The Veteran then requested referral to a pain management provider.  During the initial pain management consultation, a physician confirmed various types of pain affecting all segments of the Veteran's spine, including radiating pain to the chest, and noted successful past therapies, including spinal manipulation, chiropractic care and acupuncture.  The physician also noted full range of flexion and extension, but with pain, increased on rotation and lateral bending to the left.  

During a July 2005 VA examination, the Veteran reported lumbar pain radiating to the chest, which flared up after prolonged sitting and reaching, but caused no additional limitation of motion or functional impairment beyond the pain.  The examiner noted flexion to 60 degrees, extension to 20 degrees, lateral flexion and rotation to 20 degrees bilaterally, and pain beyond these degrees of motion, increased on repetitive movements.  The examiner also noted a lack of endurance on repetitive movement, spasm at, and guarding of, the left thoracic spine with forward flexion, stiff posture, an antalgic gait, and decreased sensation on the left in the T1 distribution.  However, in contrast to prior testing, x-rays of the lumbar and thoracic spine were normal.   

The Veteran continued in pain management for his back throughout 2005 and 2006 and during the latter year a physician noted that one medication was decreasing the Veteran's pain level.  The Veteran did not sustain this decrease in pain and, in 2007, returned to pain management.  He complained that the radiating pain to his chest, described as "jagged;" felt like he was being stabbed or having a heart attack and that his overall pain had increased over the previous 5 to 10 years.  A physician referred him for acupuncture, where the Veteran exhibited tenderness of the spine, most severe over the thoracic area, and marked limitation in trunk mobility.  
 
During a VA examination conducted in October 2007, a VA examiner confirmed diffuse tenderness over the entire spine, more severe over the mid-thoracic region, marked limitation in trunk mobility in all planes, flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, pain on extension and right lateral bending, no further decrease in range of motion on repetitive movement, obvious spasms on testing, a positive straight leg raise on the right at 30 degrees and on the left and 40 degrees, and decreased sensation on the right.  The examiner diagnosed lumbar disc degeneration. 

In 2008, physicians conducting evaluations in support of the Veteran's claim for state disability benefits found that the Veteran had certain restrictions in bending, lifting, squatting and carrying secondary to both neck and back pain, but not sufficient disability to warrant benefits.  One noted flexion of the lumbar spine to 60 degrees, extension to 0 degrees, lateral flexion and rotation to 30 degrees bilaterally, a negative straight leg raise, and no sensory deficit.  Another noted no evidence of radicular symptoms.  X-rays of the lumbar spine were normal.




During VA spine and peripheral nerves examinations conducted in April 2009, the Veteran reported that his pain necessitated, in part, the occasional use of a back support in the thoracic area.  He also reported that he did not have flare-ups of the pain, but rather, experienced it on a continual basis.  A VA examiner noted flexion of the thoracolumbar spine to 80 degrees, extension to 20 degrees, lateral flexion and rotation bilaterally to 30 degrees, no pain on motion, no increased limitation of motion on repetitive movement, no spasm, weakness or lack of endurance, and a negative straight leg raise.  The examiner diagnosed lumbar disc disease with no evidence of peripheral neuropathy or radiculopathy.  

In November 2010 the Veteran underwent magnetic resonance imaging of his lumbar and thoracic spine.  It confirmed a disc herniation at T7-8, disc bulging at T3-4, T5-6 and T6-7, and moderate active changes with perivertebral edema at T5-6.  It also confirmed disc bulging and herniations at L3-4, L4-5, L5-S1, probable, active degenerative endplate changes at L5-S1, and levoscoliosis and mild straightening of the lumbar spine, the latter due to muscle spasm. 

During a VA spine examination conducted in July 2011, an examiner confirmed degenerative disc disease of the thoracic spine manifested by severe radiating pain to the chest, an occasional need to use a back brace and cane, flexion to 100 degrees, extension to 30 degrees, lateral flexion and rotation bilaterally to 20 degrees, no pain on motion, and no additional limitation on repetitive movement.  She indicated that the Veteran had decreased mobility, difficulty reaching, a lack of stamina, and weakness, fatigue and pain, which interfered with sleeping, standing, sitting, walking, sneezing, lifting his hands or turning his head incorrectly, coughing, bending and lifting.   

This evidence shows that the Veteran has degenerative disk disease in all three segments of his spine.  Initially, medical professionals noted the Veteran's cervical spine disability as being most severe and discussed the lumbar and thoracic spine disabilities collectively as less severe.  As the years progressed, however, it appears that the thoracic spine disability worsened.  Medical professionals then began discussing each of the three disabilities separately.  In certain cases they attributed some of the symptoms, including spasm, spasms and decreased sensation in the left leg, to both the thoracic spine disability and the lumbar spine.  More often than not, they attributed the limitation of motion to the lumbar spine disability and all other symptoms to the thoracic spine disability.  See 38 C.F.R. § 4.14 (2011) (the evaluation of the same manifestation under different diagnoses is to be avoided).

However, at no time during the course of this appeal, did a medical professional note limitation of motion of the thoracolumbar spine so severe as to warrant an initial schedular rating in excess of 20 percent for the lumbar spine disability under the general rating schedule or a related neurological deficit entitling him to a separate rating therefor.  In fact, during the 2009 and 2011 VA examinations, they noted significantly improved range of motion and no peripheral neuropathy or radiculopathy.  In addition, the Veteran never reported that his pain incapacitated him to the extent of requiring physician-prescribed bedrest, thereby precluding an initial schedular rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Veteran's thoracic spine disability, manifested primarily as distinct activity-hindering radiating pain to the chest, satisfies the criteria for a separate initial 10 percent evaluation under the general rating formula.  Multiple medical professionals have attributed spasm, guarding and localized tenderness secondary to this pain.  Again, however, because the Veteran has never reported that this jagged, knife-like pain has incapacitated him to the extent of requiring physician-prescribed bedrest, he is not entitled to an initial schedular rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's back disabilities are contemplated by the schedular criteria for limitation of motion, spasm, guarding and tenderness and functional loss under the factors set forth in DeLuca.  No medical professional has reported an exceptional disability picture with symptoms not represented in the rating schedule.  A referral for extraschedular consideration is thus not in order. 

      (CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 20 percent for a lumbar spine disability is denied.  

An initial, separate 10 percent rating for degenerative disc disease of the thoracic spine is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


